— Appeal from an order of Supreme Court, Onondaga County (Major, J.), entered January 14, 2003, which denied without prejudice the motion of defendant-third-party plaintiff for summary judgment on contractual and common-law indemnification against third-party defendant Robert E. Dye, doing business as Bob Dye Construction.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly exercised its discretion in denying without prejudice the motion of defendant-third-party plaintiff, Onondaga County Soil & Water Conservation District (OCSW), seeking summary judgment on contractual and common-law indemnification against third-party defendant Robert E. Dye, doing business as Bob Dye Construction, with leave to renew the motion upon Dye’s completion of additional discovery of present or former employees of OCSW (see generally CPLR 3212 [f]; Pank v Village of Canajoharie, 275 AD2d 508, 509-510 [2000]). Present—Pine, J.P., Wisner, Hurlbutt, Kehoe and Hayes, JJ.